Citation Nr: 1541925	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  09-23 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to a higher initial disability rating (evaluation) in excess of 10 percent for cervical spine degenerative joint and disc disease (cervical spine disability) from July 16, 2008 to January 10, 2012.

2.  Entitlement to a higher initial disability rating in excess of 20 percent for cervical spine degenerative joint and disc disease (cervical spine disability) from January 10, 2012.

3.  Entitlement to an increased disability rating in excess of 20 percent for chronic lumbosacral strain with degenerative joint and disc disease (lumbar spine disability).

4.  Entitlement to a separate compensable rating for neurological manifestations of the service-connected cervical spine disability.

5.  Entitlement to a separate compensable rating for neurological manifestations of the service-connected lumbar spine disability.

6.  Entitlement to an increased disability rating in excess of 10 percent for postoperative right knee with patellofemoral pain (right knee disability). 

7.  Entitlement to an increased disability rating in excess of 10 percent for postoperative left knee with chondromalacia (left knee disability). 

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Neil B. Riley, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and mother (the Veteran's mother was present during February 2013 Board hearing only)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1987 to March 1989.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Togus, Maine.  

The Veteran was afforded Board videoconference hearings at the RO before a Veterans Law Judge (VLJ) in December 2011 and February 2013, and before an Acting VLJ in January 2015.  The hearing transcripts have been associated with the claims file.  At the time of the January 2015 hearing, on the record, the Veteran waived his right to testify before a third VLJ.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  However, because the Veteran testified regarding the matters on appeal during the pendency of the appeal at separate Board hearings before a VLJ and a different Acting VLJ, the appeal must be decided by a three-judge panel.  See 38 U.S.C.A. §§ 7102(a), 7107(c) (West 2014); 38 C.F.R. §§ 19.3, 20.707 (2015).

During the pendency of the appeal, a July 2012 rating decision granted service connection for the cervical spine disability, initially assigning a 10 percent rating from July 16, 2008 to January 10, 2012, and a 20 percent rating from January 10, 2012.  The Veteran appeals for a higher initial rating.  

In April 2012, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development, to include obtaining treatment records and Social Security Administration (SSA) disability records, and to afford the Veteran a VA examination in connection with the issues on appeal.  In May 2013, the Board remanded the case to the AOJ with instructions to obtain additional treatment records.  In November 2014, the Board remanded the case to the AOJ to schedule the Veteran for a Board hearing.  This was accomplished, and the Board concludes that the AOJ substantially complied with the April 2012, May 2013, and November 2014 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The record reflects that the Veteran may have neurological manifestations of the lumbar spine and cervical spine disabilities on appeal.  While the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) specifies that neurologic manifestations of a lumbar spine or cervical spine disability should be considered when rating a lumbar spine or cervical spine disability, the resulting neurological disorder, if any, is considered a separate disability with separate symptomatology that is separately rated under the appropriate neurologic diagnostic code (DC).  38 C.F.R. § 4.71a, General Rating Formula Note (1); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (stating that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).  Accordingly, the lumbar spine and cervical spine rating issues on appeal are not inextricably intertwined with the neurologic rating issues being remanded below, and need not be deferred pending development and adjudication of the separate neurologic rating issues upon such remand. 

In evaluating this case, the Board has reviewed the physical claims file, as well as both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.

The issues of entitlement to separate compensable ratings for neurological manifestations of the service-connected lumbar spine and cervical spine disabilities, increased ratings for the right and left knees, service connection for tinnitus, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. For the initial rating period from July 16, 2008 to January 10, 2012, the cervical spine disability manifested in complaints of neck pain and forward flexion of 40 degrees.

2. For the initial rating period from July 16, 2008 to January 10, 2012, the cervical spine disability did not manifest in symptomatology or functional impairment comparable to forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, combined range of motion of the cervical spine not greater than 170 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or incapacitating episodes due to intervertebral disc syndrome.  

3. For the initial rating period from January 10, 2012, the cervical spine disability has been manifested by forward flexion of 25 degrees with objective evidence of painful motion, functional impairment due to less movement than normal, painful movement, and incoordination, and x-ray evidence of degenerative disc disease and degenerative joint disease of the cervical spine, with muscle spasm and guarding that is severe enough to result in abnormal spinal contour or antalgic gait.

4. For the initial rating period from January 10, 2012, the cervical spine disability has not been manifested by forward flexion of the cervical spine to 15 degrees or less, favorable or unfavorable ankylosis of the entire cervical spine, or incapacitating episodes due to intervertebral disc syndrome.   

5. For the rating period from July 16, 2008 to March 3, 2015, the lumbar spine disability manifested by pain and stiffness, especially during flare-ups, forward flexion of 32 degrees, to include as due to painful motion and other orthopedic factors, x-ray evidence of degenerative disc disease of the lumbar spine, and muscle spasm and guarding that is severe enough to result in abnormal gait or abnormal spinal contour.

6. For the rating period from July 16, 2008 to March 3, 2015, the lumbar spine disability did not result in forward flexion of the lumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes due to intervertebral disc syndrome.

7. For the rating period from March 4, 2015, the lumbar spine disability has been manifested by forward flexion to 22 degrees, to include as due to pain.

8. For the rating period from March 4, 2015, the lumbar spine disability did not manifest unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes due to intervertebral disc syndrome.


CONCLUSIONS OF LAW

1. For the initial rating period from July 16, 2008 to January 10, 2012, the criteria for entitlement to an initial disability rating in excess of 10 percent for the service-connected cervical spine disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237-5242 (2015).

2. For the initial rating period from January 10, 2012, the criteria for entitlement to an initial disability rating in excess of 20 percent for the service-connected cervical spine disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237-5242 (2015).

3. For the rating period from July 16, 2008 to March 3, 2015, the criteria for an initial disability rating in excess of 20 percent for the service-connected lumbar spine have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5242, 5243 (2015).

4. Resolving reasonable doubt in favor of the Veteran, for the rating period from March 4, 2015, the criteria for a disability rating of 40 percent, but no higher, for service-connected lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As part of its duty to notify, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to the appeal for higher initial ratings for the service-connected cervical spine disability, because it arises from the Veteran's disagreement with the initial ratings following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  With regard to the issues of increased ratings for lumbar spine disability, the RO issued an October 2008 preadjudicatory notice letter to the Veteran, which met the VCAA notice requirements.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA met the duty to the assist by obtaining available service treatment records, post-service treatment records, SSA disability records, pertinent VA and private examination reports, Board hearing transcripts, and the Veteran's statements in support of the claims or issues on appeal.  The Board finds that VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

In connection with this appeal, the Veteran was provided VA examinations of the lumbar spine in November 2008, August 2009, June 2012, and March 2014, and of the cervical spine in June 2012 and March 2014.  The Board finds the above-referenced VA examinations adequate for the purposes of the claims for higher ratings as they involved a review of the Veteran's pertinent medical history, clinical evaluations of the Veteran, and opinions with supporting rationale when necessary.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In considering the VA examination reports of record, the Board notes that a VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2011).  Thus, while VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA examiner to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  Nevertheless, simply concluding that a medical question could not be resolved without speculation, without providing any explanation why, renders an opinion inadequate.  Id.  The phrase "without resort to speculation" or use of speculative language in a medical report or opinion should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Further, the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether the answer to a medical question cannot be determined from current medical knowledge.  Id. 

In this case, the March 2014 VA examiner indicated that he was unable, without resorting to speculation, to predict within a reasonable degree of medical certainty, a potential loss of range of motion of the lumbar spine and cervical spine manifested as a consequence of a flare or exacerbation outside the clinical setting (beyond the repeated range of motion testing as performed during the VA examination pursuant to Deluca).  In essence, the March 2014 VA examiner explained that he was unable to provide this information in terms of the degrees of additional range of motion loss during flare-ups because the Veteran was not experiencing a flare-up at the time of the March 2014 examination.

In this case, it is not possible to schedule an examination during a flare-up or anticipate when the Veteran may a flare-up of the cervical spine or lumbar spine disabilities; therefore, limitation of motion measurements under these conditions cannot be provided due to limitations of medical knowledge and practicalities of scheduling the Veteran for a VA examination when he experiences one of the above-referenced limitations.  Certainly, the Veteran can seek medical care during flare-ups, which would then be recorded in his treatment (medical) records and be available for VA to review when rating the disability on appeal.  

The Board finds that the VA examination reports, along with treatment reports of record and the Veteran's lay reports of symptoms, are sufficient to rate the lumbar spine and cervical spine disabilities on appeal because all of these provide a uniform disability picture during the rating period on appeal, as outlined in more detail below.  VA considers all evidence in its adjudications, including rating disabilities, including lay reports by the Veteran of history, symptoms, complaints, and functional limitations, not just medical information or only information that is included in a VA examination report or treatment records.  38 U.S.C.A. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"); 38 U.S.C.A. § 1154(a) (VA Secretary to provide regulatory provisions requiring due consideration of "all pertinent medical and lay evidence").  VA considers the history and context of a disability as important when rating that disability, and seeks a comprehensive picture of disability from the point of view of the veteran.  See 38 C.F.R. §§ 4.1, 4.2. 

Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate where the competent medical evidence is otherwise insufficient to decide the claim.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  While the Veteran indicated during the January 2015 Board hearing that the lumbar spine and cervical spine disabilities have worsened since 2013, the record reflects that the Veteran was afforded a VA examination in March 2014, and the Veteran has provided a March 2015 private examination report by Dr. F.G., on which the Board is basing a grant of an increased disability rating of 40 percent for the lumbar spine disability, and which shows range of motion measurements and clinical findings pertaining to the lumbar spine and cervical spine disabilities.  As such, the Board finds that the competent evidence of record is sufficient to decide the lumbar spine and cervical spine disabilities on appeal and a remand to the AOJ for additional VA examinations of the cervical spine and lumbar spine is not needed.  Id.    

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met with regard to the claims for higher initial rating for the cervical spine disability and increased rating for the lumbar spine disability.  38 C.F.R. § 3.159(c)(4). 

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.




Disability Evaluations Generally

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Court has held that the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart, 21 Vet. App. 505.  In order to obtain an increased disability rating earlier than the date of the claim, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim.  If the evidence showed that the increase occurred earlier than one year prior to the date of the claim, then, under the analysis in Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010), the effective date is no earlier than the date of the claim.  The Federal Circuit explained that the legislative intent in enacting 38 U.S.C.A. § 5110(b) (West 2014) was to allow for a grace period of up to one year for a veteran to file the claim once he or she was aware of the increase in disability.  Id.  The Federal Circuit held that "consistent with the plain language of the statute and this legislative history, the only reasonable construction of 38 U.S.C.A. § 5110(b)(2) is that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."  In this case, the record does not reflect that the lumbar spine disability increased in severity within the one year period prior to the date of claim for increased rating (July 16, 2008).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See Generally DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Initial Disability Rating Analysis for Cervical Spine Disability

Service connection for the cervical spine disability was granted effective July 16, 2008.  The Veteran is in receipt of a 10 percent disability rating from July 16, 2008, to January 10, 2012, and a 20 percent rating from January 10, 2012.  The Veteran has challenged the initial ratings assigned.

Under the governing regulation, cervical disc disease is rated under the General Rating Formula for Diseases and Injuries of the Spine.  The 10 percent disability rating reflects forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating reflects symptoms such as forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned when forward flexion of the cervical spine is 15 degrees or less; or when there is favorable ankylosis of the entire cervical spine.  A higher disability rating is warranted only in the case of unfavorable ankylosis of the entire cervical spine (40 percent), or unfavorable ankylosis of the entire spine (100 percent).  The General Rating Formula specifies that the formula must be applied regardless of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  It additionally provides that any associated objective neurologic abnormalities must be evaluated separately, under an appropriate diagnostic code. 

Cervical Spine Disability Rating from July 16, 2008, to January 10, 2012

As stated above, the Veteran is in receipt of a 10 percent rating for the period from July 16, 2008, to January 10, 2012 under DC 5237-5242.  The Veteran contends that a higher rating is warranted.  After a review of the lay and medical evidence of record, the Board finds that, for the period from July 16, 2008, to January 10, 2012, the weight of the evidence demonstrates that a disability rating in excess of 10 percent is not warranted for the cervical spine disability.  See 38 C.F.R. § 4.71a.

A February 2009 private examination report shows complaints of neck pain but Dr. F.G. did not provide cervical spine range of motion measurements.  An April 2009 VA treatment record shows that the Veteran reported constant neck pain with intensities varying from three to ten out of ten depending on activities.  Upon examination, the VA clinician noted very tight trapezius muscles and recorded cervical spine flexion to 40 degrees, extension to 35 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right rotation to 40 degrees, and left rotation to 60 degrees for a combined range of motion of the cervical spine to 235 degrees, to include as due to pain.  VA treatment records during this period show a similar disability picture, to include complaints of neck pain.

The Board finds that the weight of the lay and evidence of record demonstrates that during this period, the Veteran did not have forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Therefore, the Board concludes that a higher initial rating for the cervical spine disability is not warranted under the General Ratings Formula for the rating period from July 16, 2008, to January 10, 2012.

The Board also considered whether the functional loss due to pain could result in a higher schedular evaluation.  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  See 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Schafrath, 1 Vet. App. at 592.  In this case, the Veteran has complained of significant cervical spine pain and radiation.  Nevertheless, even considering the effects of pain, there is nothing in the record that suggests the pain resulted in a functional loss akin the criteria which would support a higher initial disability rating.  38 C.F.R. § 4.45, 4.71a, DC 5242; DeLuca, at 202; Mitchell, 25 Vet. App. 32.  Accordingly, a higher initial rating based upon pain would be inappropriate.

The Veteran also carries a diagnosis of degenerative disc disease in the cervical region.  Intervertebral disc syndrome is currently evaluated either on the total duration of incapacitating episodes over the previous twelve months or by combining under 38 C.F.R. § 4.25 (the combined ratings table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  In this regard, none of the Veteran's medical records indicate that the Veteran has been prescribed bed rest on account of his neck problems.  Although the Veteran intentionally limits his activities to avoid pain, this is not the specific type of incapacitation envisioned by the drafters of the binding regulation set forth above.  Thus, it is the other method, that of applying the General Rating Formula for Diseases and Injuries of the Spine, which yields the greater benefit for the Veteran in this case.

The Board observes that the Veteran was found to have degenerative arthritis of the cervical spine.  Arthritis shown by X-ray evidence is rated based on limitation of motion of the affected joint.  38 C.F.R. § 4.71a.  DC 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  The cervical vertebrae are considered a group of minor joints ratable on parity with a major joint.  38 C.F.R. § 4.45.  DC 5003 allows for the assignment of a 20 percent rating only where there is X-ray evidence of arthritis of two or more major joints or two or more minor joint groups. The cervical spine may only be rated as one major joint.  Accordingly, the evidence does not support a rating in excess of 10 percent for the service-connected cervical spine disability under DC 5003.  38 C.F.R. § 4.71a.  Because limitation of motion of the cervical spine has already been considered under DC 5237, a separate rating under DC 5003 based on the same limitation of motion due to pain or flare-ups is prohibited because it constitutes pyramiding.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261- 62.

The preponderance of the evidence is against the claim and the appeal for a higher initial disability rating for the cervical spine disability from July 16, 2008, to January 10, 2012 must be denied.

Cervical Spine Disability Rating from January 10, 2012

As stated above, the Veteran is in receipt of a 20 percent rating for the period from January 10, 2012 under DC 5237-5242.  The Veteran contends that a higher rating is warranted for this period because he has pain and popping in the cervical spine.  See e.g. January 2015 Board hearing transcript.  The Board finds that entitlement arose for the 20 percent rating as of the date of the private examination on January 10, 2012, which is the first evidence of an increase in severity of the Veteran's cervical spine disability. 

For the rating period from January 10, 2012, the evidence shows that the cervical spine disability has been manifested by forward flexion of 25 degrees with objective evidence of painful motion, and x-ray evidence of degenerative disc disease and degenerative joint disease of the cervical spine, with guarding that is severe enough to result in abnormal gait or abnormal spinal contour, which more nearly approximates a 20 percent disability rating.  

During a January 2012 private examination, the Veteran reported neck pain.  Upon physical examination, the Veteran had 25 degrees of forward flexion, 60 degrees of extension, 35 degrees of right lateral flexion, 25 degrees of left lateral flexion, 32 degrees of right lateral rotation, and 32 degrees of left lateral rotation of the cervical spine, with a combined range of motion of the cervical spine of 209 degrees. 
  
During the June 2012 VA examination, the Veteran reported neck pain with no flare-ups.  Upon physical examination, the Veteran had 30 degrees of forward flexion with no objective evidence of painful motion, 45 degrees of extension with objective evidence of painful motion starting at 30 degrees, 35 degrees of right lateral flexion with objective evidence of painful motion starting at 30 degrees, 25 degrees of left lateral flexion with no objective evidence of painful motion, 45 degrees of right lateral rotation with no objective evidence of painful motion, and 40 degrees of left lateral rotation with no objective evidence of painful motion, with a combined range of motion of the cervical spine of 200 degrees, to include as due to painful motion and after repetitive use testing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, supra.  The Veteran had no functional loss or impairment of the cervical spine of the cervical spine.  There was localized tenderness to palpation of the cervical spine with muscle strength at five out of five.  The Veteran had guarding or muscle spasm, which did not result in abnormal gait or spinal contour.  Cervical spine function was not so diminished that amputation with prosthesis would equally serve the Veteran.  

During the March 2014 VA examination, the Veteran reported neck pain and stiffness with flare-ups during which he had increased pain and stiffness that required him to "pop" or self-adjust his cervical spine in order to achieve relief of the flare-up.  Upon physical examination, the Veteran had 45 degrees of forward flexion with objective evidence of painful motion starting at 30 degrees, 45 degrees of extension with objective evidence of painful motion starting at 30 degrees, 55 degrees of right lateral flexion with objective evidence of painful motion starting at 30 degrees, 45 degrees of left lateral flexion with no objective evidence of painful motion, 75 degrees of right lateral rotation with objective evidence of painful motion staring at 55 degrees, and 70 degrees of left lateral rotation with objective evidence of painful motion starting at 45 degrees, with a combined range of motion of the cervical spine of 235 degrees, to include as due to painful motion and after repetitive use testing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, supra.  The Veteran had functional loss or impairment of the cervical spine due to less movement than normal, incoordination, and pain on movement.  There was localized tenderness to palpation of the cervical spine with muscle strength at five out of five.  The Veteran had guarding and muscle spasm, which resulted in abnormal gait or spinal contour.  Cervical spine function was not so diminished that amputation with prosthesis would equally serve the Veteran.  

During a March 2015 private examination, the Veteran reported constant neck pain which the Veteran rated at seven to eight out of ten.  Upon physical examination, the Veteran had 38 degrees of forward flexion, 14 degrees of extension, 14 degrees of right lateral flexion, and 25 degrees of left lateral flexion.  

The Board finds that the weight of the lay and evidence of record demonstrates that, during this period, the Veteran did not have forward flexion of the cervical spine to 15 degrees or less, or favorable or unfavorable ankylosis of the entire cervical spine.  Therefore, the Board concludes that a higher initial schedular rating than 20 percent for the cervical spine disability is not warranted under the General Ratings Formula for the rating period from January 10, 2012.

The Board also considered whether the functional loss due to pain could result in a higher schedular evaluation.  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  See 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32; Schafrath, 1 Vet. App. at 592.  In this case, the Veteran has complained of significant cervical spine pain.  Nevertheless, even considering the effects of pain, there is nothing in the record that suggests the pain resulted in a functional loss akin the criteria which would support a higher initial disability rating.  38 C.F.R. § 4.45, 4.71a, DC 5242; DeLuca, 202; Mitchell, 25 Vet. App. 32.  Accordingly, a higher initial rating based upon pain would be inappropriate.

The Veteran also carries a diagnosis of degenerative disc disease in the cervical region.  In this regard, the January 2012 and March 2015 private examiner noted that the Veteran had intervertebral disc syndrome (IVDS) with incapacitating pain exceeding a duration of six weeks in the past 12 months.  For purposes of evaluations under DC 5243 for IVDS based on incapacitating episodes, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  In this case, Dr. F.G. did not indicate in January 2012 or March 2015 that he prescribed bed rest as a result of the cervical spine disability.  The record does not otherwise reflect that the Veteran was prescribed bed rest due to the cervical spine disability at any point during the rating period from January 10, 2012.  Moreover, during the June 2012 VA examination, the Veteran denied flare-ups of the cervical spine disability.  Furthermore, the June 2012 VA examiner specifically noted that the Veteran did not have any incapacitating episodes for VA purposes at any point during the previous 12 months.  Although the Veteran testified during the January 2015 Board hearing that he intentionally limits his activities to avoid pain, this is not an indication that the Veteran has more limited motion than the examinations of record provide.  Thus, it is the other method, that of applying the General Rating Formula for Diseases and Injuries of the Spine, which yields the greater benefit for the Veteran in this case.

The Board observes that the Veteran was found to have degenerative arthritis of the cervical spine.  Because limitation of motion of the cervical spine has already been considered under DC 5237, a separate rating under DC 5003 based on the same limitation of motion due to pain or flare-ups is prohibited because it constitutes pyramiding.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62.  

Based on the foregoing, the preponderance of the evidence is against the claim and the appeal for a higher initial disability rating than 20 percent for the cervical spine disability from January 10, 2012 must be denied.

Increased Disability Rating Analysis for Lumbar Spine Disability

The Veteran's lumbar spine disability is rated as 20 percent disabling for the entire rating period from July 16, 2008 pursuant to the criteria of 38 C.F.R. § 4.71a, DC 5242 (degenerative arthritis of the spine).

Disabilities of the spine are rated under the General Rating Formula for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine, including degenerative disc disease, provides for assignment of a rating of 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of body high.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The next higher rating of 40 percent is warranted for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  The criteria are to be applied with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by disease or injury.  38 C.F.R. § 4.71a; DCs 5235-5243. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the lumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.

The IVDS Rating Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a. 

Lumbar Spine Disability Rating from July 16, 2008 to March 3, 2015

As stated above, the Veteran is in receipt of a 20 percent rating for the entire rating period from July 16, 2008 under DC 5242.  The Veteran contends that a higher rating is warranted.  After a review of the lay and medical evidence of record, the Board finds that, for the period from July 16, 2008 to March 3, 2015, the weight of the evidence demonstrates that a disability rating in excess of 20 percent is not warranted for the lumbar spine disability.  See 38 C.F.R. § 4.71a.  Throughout this period, the Veteran's lumbar spine disability manifested by pain and stiffness, especially during flare-ups, forward flexion of 32 degrees, to include as due to painful motion and other orthopedic factors, x-ray evidence of degenerative disc disease of the lumbar spine, and muscle spasm and guarding that is severe enough to result in abnormal gait or abnormal spinal contour, which more nearly approximates a 20 percent disability rating under DC 5242.  

During the November 2008 VA examination, the Veteran reported chronic low back pain without true radicular component, as well as stiffness after prolonged sedentary positioning.  The Veteran stated that he had day-to-day discomfort with no flare-ups.  Upon physical examination in November 2008, the Veteran had 45 degrees of forward flexion comfortably with increasing pain between 45 and 60 degrees, 15 degrees of extension, 35 degrees of right lateral flexion, 35 degrees of left lateral flexion, 40 degrees of right lateral rotation, and 40 degrees of right lateral rotation of the lumbar spine with a combined range of motion of the lumbar spine of 210 degrees, to include as due to painful motion and after repetitive use testing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, supra.  The Veteran walked stiff but had no antalgic gait.  The VA examiner assessed that the Veteran had a somewhat exaggerated lumbar lordotic curve.  

During a February 2009 private examination, the Veteran reported low back pain, which increased with standing or walking, and disrupted his ability to concentrate on television, conversation, reading, hobbies, and tasks.  Upon physical examination, the Veteran had 42 degrees of forward flexion, 10 degrees of extension, 28 degrees of right lateral flexion, and 25 degrees of left lateral flexion of the lumbar spine.  Dr. G.F. noted that the Veteran was able to dress and undress without assistance and assessed prominent lumbar lordosis.

During the August 2009 VA examination, the Veteran reported chronic low back pain without true radicular component, which can be quite severe at times with spasm-like radiation up into the rib areas, but with no incapacitating episodes.  The Veteran stated that he had day-to-day discomfort with no flare-ups.  Upon physical examination, forward flexion was to 60 degrees with objective evidence of pain starting at 35 degrees, 15 degrees of extension, 30 degrees of right lateral flexion, 35 degrees of left lateral flexion, 40 degrees of right lateral rotation, and 40 degrees of right lateral rotation of the lumbar spine with a combined range of motion of the lumbar spine of 195 degrees, to include as due to painful motion and after repetitive use testing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, supra.  The Veteran walked with a non-antalgic gait.  

During a January 2012 private examination, the Veteran reported low back pain.  Upon physical examination, the Veteran had 32 degrees of forward flexion, 22 degrees of extension, 22 degrees of right lateral flexion, 13 degrees of left lateral flexion, 45 degrees of right rotation, and 47 degrees of left rotation of the lumbar spine, with a combined range of motion of the lumbar spine of 181 degrees.  

During the June 2012 VA examination, the Veteran reported low back pain with flare-ups that manifested in locking, which was followed by more severe pain for a day or two after each incident with variable frequency.  Upon physical examination, the Veteran had 60 degrees of forward flexion with objective evidence of painful motion starting at 45 degrees, 25 degrees of extension with objective evidence of painful motion starting at 20 degrees and limited to 15 degrees after repetitive use testing, 20 degrees of right lateral flexion with no objective evidence of painful motion, 25 degrees of left lateral flexion with no objective evidence of painful motion and limited to 20 degrees after repetitive use testing, 25 degrees of right lateral rotation with no objective evidence of painful motion and limited to 20 degrees after repetitive use testing, and 25 degrees of left lateral rotation with no objective evidence of painful motion and limited to 20 degrees after repetitive use testing, with a combined range of motion of the cervical spine of 140 degrees, to include as due to painful motion and after repetitive use testing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, supra.  The Veteran had no functional loss or impairment of the lumbar spine due to less movement than normal, weakened movement, pain on movement, and interference with sitting, standing, and/or weight bearing.  There was localized tenderness to palpation of the lumbar spine with muscle strength at five out of five.  The Veteran had guarding or muscle spasm, which did not result in abnormal gait or spinal contour.  Lumbar spine function was not so diminished that amputation with prosthesis would equally serve the Veteran.  

During the March 2014 VA examination, the Veteran reported lumbar spine pain and stiffness with flare-ups of increased pain and spasm that occurred at least weekly and lasted an entire day. The flares include increased pain and spasm.  The Veteran reported that the flare-ups depend on activity and are aggravated by exertional activity such as lifting.  The Veteran stated that during flare-ups, sometimes he could not do anything all day.  Upon physical examination, the Veteran had 70 degrees of forward flexion with objective evidence of painful motion starting at 50 degrees, 30 degrees of extension with objective evidence of painful motion starting at 20 degrees, 30 degrees of right lateral flexion with no objective evidence of painful motion, 30 degrees of left lateral flexion with no objective evidence of painful motion, 30 degrees of right lateral rotation with no objective evidence of painful motion, and 30 degrees of left lateral rotation with no objective evidence of painful motion, with a combined range of motion of the cervical spine of 190 degrees, to include as due to painful motion and after repetitive use testing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, supra.  The Veteran had functional loss or impairment of the lumbar spine due to less movement than normal, incoordination, and pain on movement.  There was localized tenderness to palpation of the lumbar spine with muscle strength at five out of five.  The Veteran had guarding and muscle spasm, which resulted in abnormal gait or spinal contour.  Lumbar spine function was not so diminished that amputation with prosthesis would equally serve the Veteran.  VA treatment records during this period show a similar disability picture with complaints of back pain, stiffness, and popping.  

After a review of all of the evidence, the Board finds that at no time during the rating period from July 16, 2008 to March 3, 2015 have the criteria for a rating in excess of 20 percent for the lumbar spine disability been met or more nearly approximated.  At no time during the rating period from July 16, 2008 to March 3, 2015, even with consideration of limitation of motion due to pain, stiffness, popping, and flare-ups of pain and stiffness did the lumbar spine disability manifest by forward flexion of the thoracolumbar spine of 30 degrees or less or favorable or unfavorable ankylosis of the entire thoracolumbar spine. 

The Board has considered and weighed the Veteran's complaints of persistent low back pain, stiffness, and popping  that cause the functional impairment discussed during the June 2014 VA examination report and other treatment records, as well as difficulties with prolonged standing, any physical exertion with any attempts at bending, lifting or twisting, and prolonged sitting.  However, such symptomatology and functional impairment described above result from the limitation motion of the lumbar spine, to include as due to pain, stiffness, muscle spasm, and all the symptoms described by the Veteran, which results in the 20 percent rating under DC 5242.  38 C.F.R. §§ 4.40, 4.45, 4.59 4.71a; DeLuca, 8 Vet. App. at 206-07.  Moreover, to the extent that the Veteran has antalgic gait resulting from severe muscle spasms or guarding, such symptoms are contemplated in the 20 percent rating under DC 5242.  

During the January 2015 Board hearing, the Veteran implied that he could not dare to bend his back.  While the Veteran is competent to report symptoms of the lumbar spine disability, to include pain and limitation of motion, the Board finds that the VA and private examination reports of record, which include specific range of motion measurements and findings, including notations of where painful motion began, are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations caused by pain.  To alternatively consider the general assertion of constant pain as evidence of pain throughout lumbar spine range of motion still does not warrant a rating in excess of 20 percent, but would only raise an assertion of complete ankylosis due to pain with no movement whatsoever.  See 38 C.F.R. § 4.59.  The Court rejected such assertion in Mitchell, 25 Vet. App. at 43 (rejecting veteran's contention that pain, even if experienced throughout the range of motion on examination, warrants a higher rating under the diagnostic codes providing ratings for limitation of motion).  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other orthopedic factors under DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 that must be considered in determining whether a higher rating is warranted.  In this case, the Board finds that the 20 percent rating for the lumbar spine disability fully considers the functional limitation resulting from pain and muscle spasm, to include during flare-ups.

The weight of the evidence demonstrates that during the rating period from July 16, 2008 to March 3, 2015, the lumbar spine disability did not more nearly approximate forward flexion of the lumbar spine 30 degrees or less, or unfavorable or favorable ankylosis of the lumbar spine, so as to warrant the next higher rating of 40 percent.  38 C.F.R. § 4.71a, DC 5242.  The evidence of record shows that the functional range of motion is not additionally limited due to pain, weakened movement, or incoordination sufficient to serve as a basis for a higher rating at any point during the rating period from July 16, 2008 to March 3, 2015.  See Mitchell, 25 Vet. App. 32.  For these reasons, the preponderance of the evidence weighs against a finding that the lumbar spine disability more closely approximates the next higher 40 percent rating under DC 5242 for the rating period from March 4, 2008 to March 4, 2015.  See 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-07. 

The Board observes that the Veteran was found to have degenerative joint disease of the lumbar spine.  However, DC 5003 allows for the assignment of a maximum 20 percent rating only where there is X-ray evidence of arthritis of two or more major joints or two or more minor joint groups; therefore, a higher rating is not available for assignment under DC 5003.  Because limitation of motion of the lumbar spine has already been considered under DC 5242, a separate rating for painful limitation of motion or limitation of motion during flare-ups under DC 5003 is prohibited because it constitutes pyramiding with ratings under the General Formula, which rates on limitation of motion and the same or similar impairments that limit the same functions of the back.  38 C.F.R. § 4.14; Esteban, at 261- 62.

The Veteran also carries a diagnosis of degenerative disc disease in the lumbar region.  In this regard, the January 2012 private examiner noted that the Veteran had IVDS with incapacitating pain exceeding a duration of six weeks in the past 12 months.  As stated above, for purposes of evaluations under DC 5243 for IVDS based on incapacitating episodes, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  In this case, Dr. F.G. did not indicate that he prescribed bed rest as a result of the lumbar spine disability.  The record does not otherwise reflect that the Veteran was prescribed bed rest due to the lumbar spine disability at any point during the rating period from July 16, 2008 to March 3, 2015.  Furthermore, the June 2012 VA examiner specifically noted that the Veteran did not have any incapacitating episodes for VA purposes at any point during the previous 12 months.  Moreover, the March 2014 VA examiner assessed that the Veteran did not have IVDS.  Although the Veteran testified during the January 2015 Board hearing that intentionally limits his activities to avoid pain, this is not an indication that the Veteran has more limited motion than the examinations of record provide.  Thus, it is the other method, that of applying the General Rating Formula for Diseases and Injuries of the Spine, which yields the greater benefit for the Veteran in this case.

Based on the foregoing, the preponderance of the evidence is against the claim and the appeal for a higher initial disability rating than 20 percent for the lumbar spine disability from July 16, 2008 to March 3, 2015 must be denied.

Lumbar Spine Disability Rating from March 4, 2015

As stated above, the Veteran is in receipt of a 20 percent rating for the entire rating period from July 16, 2008.  The Veteran contends that an increased rating is warranted.  

The Board finds that the lumbar spine disability warrants a 40 percent rating from March 4, 2015, the date of the private examination report, which is the first evidence of an increase in severity of the Veteran's lumbar spine disability based on limitation of flexion of the lumbar spine to 30 degrees or less.  In this regard, while the Veteran asserted during the January 2015 Board hearing that his low back is worse, he did not indicate that such worsening was a result of limitation on bending but rather as a result of staying in the same position (e.g. prolonged sitting) for a long period of time.  See January 2015 Board hearing transcript. 

For the rating period from March 4, 2015, the evidence shows that the lumbar spine disability has been manifested by forward flexion to 22 degrees, to include as due to painful motion, which more nearly approximates a 40 percent disability rating under DC 5242.  

During a March 2015 private examination, the Veteran reported constant low back pain, which increased with bad weather and activity, and disrupts his ability to concentrate on television, reading, and hobbies.  The Veteran rated low back pain at seven to eight out of ten.  Upon physical examination, the Veteran had 22 degrees of forward flexion, 19 degrees of extension, 19 degrees of right lateral flexion, and 17 degrees of left lateral flexion.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that the lumbar spine disability does not more nearly approximate a rating in excess of 40 percent under DC 5242 for the rating period from March 4, 2015.  Throughout the rating period from March 4, 2015, the lumbar spine disability did not manifest symptoms or impairment more nearly approximating unfavorable ankylosis of the entire thoracolumbar spine to warrant a disability rating in excess of 40 percent under the General Rating Formula.  The range of motion measurements detailed above during the March 2015 private examination demonstrate that ankylosis was not present (i.e., the entire thoracolumbar spine was not fixed in flexion or extension) for the rating period from March 4, 2015.  The March 2015 private examiner did not note that the Veteran has ankylosis of the thoracolumbar spine.  The Veteran has not alleged, and the evidence does not otherwise reflect, that the Veteran has ankylosis of the thoracolumbar spine.  

The Veteran also carries a diagnosis of degenerative disc disease in the lumbar region.  In this regard, the March 2015 private examiner noted that the Veteran had IVDS with incapacitating pain exceeding a duration of six weeks in the past 12 months.  As stated above, for purposes of evaluations under DC 5243 for IVDS based on incapacitating episodes, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  In this case, Dr. F.G. did not indicate that he prescribed bed rest as a result of the lumbar spine disability.  The record does not otherwise reflect that the Veteran was prescribed bed rest due to the lumbar spine disability at any point during the rating period from March 4, 2015.  Thus, it is the other method, that of applying the General Rating Formula for Diseases and Injuries of the Spine, which yields the greater benefit for the Veteran in this case.

The Board observes that the Veteran was found to have degenerative arthritis of the lumbar spine.  However, DC 5003 allows for the assignment of a maximum 10 percent rating for one major joint (the lumbar spine is considered as one major joint); therefore, a higher rating is not available for assignment under DC 5003.  DC 5003 specifically provides that ratings in excess of 10 percent are to be assigned based on limitation of motion of the affected joint (the lumbar spine in this case), not as noncompensable limitation of motion under DC 5003.  Because limitation of motion of the lumbar spine has been rated under DC 5242, a separate rating for the same painful limitation of motion or limitation of motion during flare-ups under DC 5003 is prohibited because it constitutes pyramiding with ratings under the General Rating Formula, which rates on limitation of motion and the same or similar impairments that limit the same functions of the back.  38 C.F.R. § 4.14; Esteban, at 261-62.

Because the preponderance of the evidence is against the appeal for a rating in excess of 40 percent for the lumbar spine disability for the rating period from March 4, 2015, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the rating schedule is sufficient.  See 38 C.F.R. § 4.20, 4.27.  For exceptional cases, VA has authorized the assignment of extraschedular ratings and provided the following guidance for awarding such ratings.

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of Compensation, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

The Court explained that a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Anderson v. Shinseki, 22 Vet. App. 423 (2009). 

Here the Board finds that, the symptomatology and impairment caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

Concerning the cervical spine disability, the Veteran has reported symptoms of pain, limited motion, stiffness, difficulty with sitting and standing, limitation in bending, limitation on turning to the left and right, and pain that interfered with his sleep. The regulations expressly consider limitation of motion, the effect of incapacitating episodes, and associated neurological symptoms.  The regulations also expressly contemplate interference with sitting, standing, and weight-bearing.  38 C.F.R. § 4.45(f).  Additionally, applicable case law mandates the Board consider the overall functional effect of symptoms such as pain, limited motion, fatigability, weakness, incoordination and other symptoms.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. at 44.  

The Board finds that all the symptomatology and impairment caused by the Veteran's lumbar spine disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's lumbar spine disability has manifested in degenerative disc disease and degenerative joint disease of the lumbar spine and painful movement, muscle spasm, guarding, antalgic gait, and limitation of motion.  The schedular criteria for rating the lumbar spine disability specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates, stiffness, limitations of motion of the spine including due to pain and other orthopedic factors (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca); other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  In this case, comparing the Veteran's disability level and symptomatology and impairment of the lumbar spine to the rating schedule, the degree of disability of the lumbar spine throughout the entire appeal period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Moreover, symptoms of stiffness, tightness, achiness, and pressure with throbbing pain and discomfort are considered as similar to pain or painful motion.  The Board has additionally considered ratings under alternate schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  Therefore, the Board finds that the record does not reflect that the lumbar spine disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher disability rating on an extraschedular basis.

The Board has considered this information in making all the pertinent determinations in this case, and the information does not present any basis for finding that referral for extraschedular consideration is warranted.  Therefore, the first prong of Thun is not satisfied and the Board declines to remand the above-referenced issues for referral for extraschedular consideration.

The Board also finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration of any combined effect is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).
 

ORDER

A higher initial disability rating in excess of 10 percent for the service-connected cervical spine disability for the initial rating period from July 16, 2008 to January 10, 2012 is denied.  

A higher initial disability rating in excess of 20 percent for the service-connected cervical spine disability for the initial rating period from January 10, 2012 is denied.  

An increased disability rating in excess of 20 percent for the service-connected lumbar spine disability for the rating period from July 16, 2008 to March 3, 2015 is denied.

An increased disability rating of 40 percent, but no higher, for the service-connected lumbar spine disability for the rating period from March 4, 2015 is granted, subject to the laws and regulations governing the payment of VA benefits.


REMAND

Separate Compensable Ratings for Neurologic Manifestations
 of the Cervical Spine and Lumbar Spine Disabilities

As stated above, the General Rating Formula specifies that any objective neurologic abnormalities associated with a lumbar spine disorder should be separately rated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  

With respect to potential neurological manifestations of the cervical spine disability, while the March 2014 VA examination report shows no reports of radicular pain or findings related to the cervical spine disability, the VA examiner noted decreased sensation to light touch in the left shoulder area.  During the February 2013 Board hearing, the Veteran reported that neck pain radiated into the hands, and that he had numbness in the upper extremities.  In the March 2015 private examination report, Dr. F.G. noted that neurological examination of the upper extremities was positive for sensory deficit in the in the fourth and fifth fingers and ulnar border of the left forearm compared to the right.  Dr. F.G. assessed cervical degenerative joint disease with radiculopathy, but did not indicate the etiology and severity of upper extremity radiculopathy.

With respect to potential neurological manifestations of the lumbar spine disability, while the March 2014 VA examination report shows no reports of radicular symptoms or findings, the Veteran reported during the January 2015 Board hearing that he has numbness in the legs.  See also December 2011 Board hearing transcript.  The Veteran also stated during the February 2013 Board hearing that low back pain radiates down to his legs and that he has numbness in the lower extremities.  A May 2009 VA treatment record also shows reports of numbness in the lower extremities without pain.  In the March 2015 private examination report, Dr. F.G. noted that neurological examination of the lower extremities was positive for sensory deficit in the lateral anterior thigh on the left touch, and sitting and supine straight leg raising tests were positive in both legs with greater pain reaction in the left leg.  Dr. F.G. assessed lumbosacral degenerative joint disease with radiculopathy, but did not indicate the etiology and severity of bilateral lower extremity radiculopathy.

Based on the foregoing, the Board finds that a VA examination is necessary to assist in identifying the etiology, and assessing the current severity, of any neurological manifestations of the cervical spine and lumbar spine disabilities, if present, including differentiating any reported symptoms that are due to non-service-connected disorder(s).  See Mittleider, 11 Vet. App. at 182 (stating that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).

Bilateral Knee Rating

With respect to the claim of entitlement to increased ratings for the right and left knee disabilities, the appeal must be remanded for an examination.  The most recent VA examination of the knees was in March 2014.  At the January 2015 Board hearing, the Veteran asserted that bilateral knee symptoms, especially with walking and taking the stairs, as well as range of motion, had worsened since the February 2013 hearing.  Moreover, in a March 2015 private examination report, Dr. F.G. stated that the Veteran's bilateral knee symptoms with clinical findings of patellofemoral degenerative osteoarthritis, according to Dr. F.G. warrants a 20 percent disability rating for each knee.  However, Dr. F.G. did not record knee range of motion measurements.  Therefore, a new VA examination should be ordered to document the current severity of the service-connected right and left knee disabilities.

Service Connection for Tinnitus

In a June 2015 rating decision, the RO denied service connection for tinnitus.  In a July 2015 notice of disagreement (NOD), the Veteran appealed the denial of the claim for service connection for tinnitus.  The Veteran has not been issued a statement of the case (SOC) for his appeal of the denial of service connection for tinnitus.  An unprocessed notice of disagreement should be remanded, not referred, to the AOJ for issuance of a SOC.  Manlincon v. West, 12 Vet. App 238, 240-241 (1999).  Thus, this claim must be remanded for issuance of a statement of the case.  See 38 C.F.R. §§ 3.160(c), 19.26 (2015).

TDIU

As discussed above, the Board has granted an increased rating of 40 percent effective March 4, 2015 for the service-connected lumbar spine disability in this decision.  Clearly, the AOJ has not had the opportunity to consider the Veteran's TDIU claim in light of the Board's grant of the 40 percent rating for the lumbar spine disability.  In this case, the Veteran's combined disability percentage for the rating period from March 4, 2015 meets the TDIU schedular criteria under 38 C.F.R. § 4.16(a); however, the combined disability percentage does not meet the TDIU schedular criteria under 38 C.F.R. § 4.16(a) for the rating period prior to March 4, 2015.  

Further, the Board's remand regarding the claims increased ratings for the right and left knee disabilities, as well as the claim for service connection for tinnitus could have an impact on the outcome of the TDIU issue because a hypothetical grant of the pending rating and service connection claims could significantly change the adjudication of the TDIU issue because such a grant would increase the overall combined disability percentage for the rating period prior to March 4, 2015.  Therefore, the issue of a TDIU is inextricably intertwined with the issues being remanded, and adjudication of TDIU must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to identify and assess the presence and severity of any neurological abnormalities associated with the lumbar spine or cervical spine disabilities.  The examiner should specifically comment on the relationship between any identified neurological abnormality and the lumbar spine disability or the cervical spine disability.  The examiner should differentiate, if possible, between the symptoms of any neurological abnormality associated with the lumbar spine disability or cervical spine disability and the symptoms of any other non-service-connected disorder.

2. Schedule the Veteran for a VA examination that addresses the severity of the right and left knee disabilities.  

3. After completion of the above, adjudicate the issues of entitlement to separate compensable ratings for neurological manifestations of the cervical and lumbar spine disabilities, as well as readjudicate the issues of entitlement to increased ratings of the right and left knee disabilities, and TDIU.  

4. Issue the Veteran a statement of the case addressing the issue of entitlement to service connection for tinnitus and inform the Veteran and his representative of the procedures necessary to perfect a substantive appeal of this issue.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________                     ____________________________
            MICHAEL D. LYON	 	               	M. TENNER
             Veterans Law Judge                                                 Veterans Law Judge         
        Board of Veterans' Appeals		          Board of Veterans' Appeals



_______________________________
R. FEINBERG
Acting Veterans Law Judge 
Board of Veterans' Appeals




Department of Veterans Affairs


